The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:

    PNG
    media_image1.png
    212
    192
    media_image1.png
    Greyscale
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-22 are rejected under 35 U.S.C. §103(a) as being unpatentable over Applicants’ Admitted Prior Art (referred to as AAPA). 			(FIGS 2, 3C>>>
In re claim 1, AAPA discloses a photodiode comprised of a mesa structure 15 formed on a substrate 14 [Fig. 1], wherein the mesa structure comprises: 	
- an n region 12 containing an n type dopant formed on the substrate 14 [¶0027]; 

    PNG
    media_image2.png
    132
    149
    media_image2.png
    Greyscale
- an intermediate region 13 positioned on the n region 12; and		
- a p region 11 formed on the intermediate region 13 and containing a p type dopant; and 
- a contact 16 formed on a top surface of the mesa 15 and attached to the p region 11 [Fig. 1], wherein the contact 16’ is formed around an outer perimeter of the mesa 15’, FIG 3B >>
AAPA does not suggest the mesa 15’ having a diameter of 30µm or less.  
It would have been obvious to a person having skills in the art to have modified the mesa in AAPA by utilizing the claimed “diameter of 30µm or less.”  Since this is merely a diameter that may be desired for a given application it has been held that modifying the mesa of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955). 
In re claim 2, AAPA discloses the contact 16’ formed around one third of the outer perimeter of the mesa 15’ [Fig. 3B and ¶0033].
In re claim 3, AAPA suggest the contact 16’ formed of a single section [Fig. 3B], and of a plurality of sections (i.e., three sections 16’ connected together forming ring 16, in Fig. 3A).
In re claim 4, AAPA discloses each of the plurality of sections 16’ being equal in size (i.e., section 16’ being one third of ring 16, in Fig. 3A).
In re claim 5, AAPA is silent about connection mechanism coupling each of the plurality of sections together.  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “connection mechanism coupling each of the plurality of sections” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 6, AAPA suggests a length of each of the plurality of sections being greater than a width of each of the plurality of sections (i.e., section 16’ having a length longer than its width, in Fig. 3B).
In re claim 7, AAPA suggests a total length of the plurality of sections being 16’ connected together forming ring 16, in Fig. 3A).
In re claim 8, AAPA discloses a total length of the plurality of sections being 16’ being one third of ring 16, in Fig. 3A).
In re claim 9, AAPA does not suggest the p region being a zinc diffused p region. 
It would have been obvious to a person having skills in the art to have modified the p region of AAPA by utilizing “zinc diffused p region.”  Since this is merely an alternative region material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 10, AAPA suggest the contact formed of a single section 16’ [Fig. 3B], and of a plurality of sections (i.e., three sections 16’ connected together forming ring 16, in Fig. 3A).
In re claims 11-12, AAPA does not disclose “a connection mechanism coupling each of the plurality of sections together… the connection mechanism formed on the top surface of the mesa and outside of the zinc diffused p region.”  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “connection mechanism coupling each of the plurality of sections… formed on the top surface of the mesa and outside of the zinc diffused p region” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen connection mechanism is critical.
In re claim 13, AAPA discloses a photodiode comprised of a mesa structure 15 formed on a substrate 14 [Fig. 1], wherein the mesa structure comprises: 
12 containing an n type dopant formed on the substrate [¶0027]; 
- an intermediate region 13 positioned on the n region 12; and
- a p region 11 formed on the intermediate region 13 and containing a p type dopant; and
- a contact 16 formed on a top surface of the mesa 15 and attached to the p region 11 [Fig. 1], wherein the contact 16’ is formed around one third of an outer perimeter of the mesa 15’ [Fig. 3B and ¶0033].
AAPA suggest the contact formed of a single section 16’ [Fig. 3B], and of a plurality of sections coupled together (i.e., three sections 16’ connected together forming ring 16, in Fig. 3A).
In re claim 14, AAPA does not suggest the mesa 15’ having a diameter of 30µm or less.
It would have been obvious to a person having skills in the art to have modified the mesa in AAPA by utilizing the claimed “diameter of 30µm or less.”  Since this is merely a diameter that may be desired for a given application it has been held that modifying the mesa of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 15, AAPA discloses each of the plurality of sections 16’ being equal in size [Fig. 3B, ¶0033].
AAPA also suggests a length of each of the plurality of sections being greater than a width of each of the plurality of sections (i.e., section 16’ having a length longer than its width, in Fig. 3B).
In re claim 16, AAPA does not suggest the p region being a zinc diffused p region. 
It would have been obvious to a person having skills in the art to have modified the p region of AAPA by utilizing “zinc diffused p region.”  Since this is merely an alternative region material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claims 17-18, AAPA does not disclose “a connection mechanism coupling each of the plurality of sections together… the connection mechanism formed on the top surface of the mesa and outside of the zinc diffused p region.”  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “connection mechanism coupling each of the plurality of sections… formed on the top surface of the mesa and outside of the zinc diffused p region” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen connection mechanism is critical.
In re claim 19, AAPA discloses a photodiode comprised of a mesa structure 15 formed on a substrate 14 [Fig. 1], wherein the mesa structure comprises:
- an n region 12 containing an n type dopant formed on the substrate 14 [¶0027];
- an intermediate region 13 positioned on the n region 12; and
11 formed on the intermediate region 13 and containing a p type dopant; and
- a contact 16 formed on a top surface of the mesa 15 and attached to the p region 11 [Fig. 1], wherein the contact 16’ is formed around one third of an outer perimeter of the mesa 15’ [Fig. 3B].
AAPA suggest the contact formed of a single section 16’ [Fig. 3B], and of a plurality of sections coupled together (i.e., three sections 16’ connected together forming ring 16, in Fig. 3A).
AAPA discloses each of the plurality of sections 16’ being equal in size [Fig. 3B and ¶0033].  AAPA also suggests a length of each of the plurality of sections being greater than a width of each of the plurality of sections (i.e., section 16’ having a length longer than its width, in Fig. 3B).
AAPA, however, does not suggest the mesa 15’ having a diameter of 30µm or less.
It would have been obvious to a person having skills in the art to have modified the mesa in AAPA by utilizing the claimed “diameter of 30µm or less.”  Since this is merely a diameter that may be desired for a given application it has been held that modifying the mesa of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 21, AAPA does not suggest the p region being a zinc diffused p region. 
It would have been obvious to a person having skills in the art to have modified the p region of AAPA by utilizing “zinc diffused p region.”  Since this is merely an alternative region material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claims 20, 22, AAPA does not disclose “a connection mechanism coupling each of the plurality of sections together… the connection mechanism formed on the top surface of the mesa and outside of the zinc diffused p region.”  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “connection mechanism coupling each of the plurality of sections… formed on the top surface of the mesa and outside of the zinc diffused p region” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen connection mechanism is critical.

3.	Claims 1-22 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 8,022,495 to Gao et al (referred to as Gao). 	 
In re claim 1, Gao discloses a photodiode comprised of a mesa structure (i.e., diffusion island 104A, in Fig. 2A) formed on a substrate, wherein the mesa structure comprises: 	
- an n region 101 containing an n type dopant formed on the substrate; 

    PNG
    media_image3.png
    270
    280
    media_image3.png
    Greyscale
- an intermediate region 102 positioned on the n region 101 [col. 4, ln.43]; and
- a p region 103A formed on intermediate region 102 and containing a p type dopant; 
- and a contact 110 formed on a top surface of the mesa 104A and attached to the p region 103A [Fig. 4A], wherein the contact 110 is formed around an outer perimeter of the mesa 104A [Fig. 4B]. 						(FIG. 4A >>>
Gao does not suggest the mesa 104A having a diameter of 30µm or less.
It would have been obvious to a person having skills in the art to have modified the mesa in Gao by utilizing the claimed “diameter of 30µm or less.”  Since this is merely a diameter that may be desired for a given application it has been held that modifying the mesa of a semiconductor photodiode art involves routing skill in the art. MPEP 2144.04, In re Rose, 105 USPQ 237 (CCPA 1955)
In re claim 2, Gao does not suggest the contact 110 formed around one third of the outer perimeter of the mesa 104A [Fig. 4A].  It would have been obvious to a person having skills in the art to have modified the contact and mesa in Gao by utilizing the claimed “contact formed around one third of the outer perimeter of the mesa.”  Since this is merely a contact vs. mesa that may be desired for a given application it has been held that modifying the contact and mesa of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).

In re claim 3, Gao suggest the contact 110 formed of a plurality of sections (i.e., multiple sections inherently connected together forming ring 110, in Fig. 4B).
In re claim 4, Gao is silent about each of the plurality of sections being equal in size.
It would have been obvious to a person having skills in the art to have modified the sections in Gao by utilizing the claimed “each of the plurality of sections being equal in size.”  Since this is merely a size dimension that may be desired for a given application it has been held that modifying the sections of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 5, Gao is silent about connection mechanism coupling each of the plurality of sections together.  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “connection mechanism coupling each of the plurality of sections” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 6, Gao suggests a length of each of the plurality of sections being greater than a width of each of the plurality of sections (i.e., section 110 having a length longer than its width, in Fig. 4B).
In re claim 7, Gao suggests a total length of the plurality of sections being 110, in Fig. 4B).
+In re claim 8, Gao discloses a total length of the plurality of sections being 16’ being one third of ring 16, in Fig. 3A).
In re claim 9, Gao suggests the p region being a zinc diffused p region [col. 1, ln.42 & col. 2, ln.9]. 
In re claim 10, Gao suggest the contact formed of a plurality of sections (i.e., multiple sections inherently connected together forming ring 110, in Fig. 4B).
In re claims 11-12, Gao does not disclose “a connection mechanism coupling each of the plurality of sections together… the connection mechanism formed on the top surface of the mesa and outside of the zinc diffused p region.”  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “connection mechanism coupling each of the plurality of sections… formed on the top surface of the mesa and outside of the zinc diffused p region” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen connection mechanism is critical.

In re claim 13, Gao discloses a photodiode comprised of a mesa structure (i.e., diffusion island 104A, in Fig. 2A) formed on a substrate, wherein the mesa structure comprises: 
- an n region 101 containing an n type dopant formed on the substrate; 
- an intermediate region 102 positioned on the n region 101 [col. 4, ln.43]; and
- a p region 103A formed on intermediate region 102 and containing a p type dopant; and
- a contact 110 formed on a top surface of the mesa 104A and attached to the p region 103A [Fig. 4A].
Gao also discloses contact 110 formed of a plurality of sections coupled together (i.e., multiple sections inherently connected together forming ring 110, in Fig. 4B).  Gao, however, does not suggests the contact 110 formed around one third of the outer perimeter of the mesa 104A.
It would have been obvious to a person having skills in the art to have modified the contact and mesa in Gao by utilizing the claimed “contact formed around one third of the outer perimeter of the mesa.”  Since this is merely a contact vs. mesa that may be desired for a given application it has been held that modifying the contact and mesa of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 14, Gao does not suggest the mesa 104A having a diameter of 30µm or less.
It would have been obvious to a person having skills in the art to have modified the mesa in Gao by utilizing the claimed “diameter of 30µm or less.”  Since this is merely a diameter that may be desired for a given application it has been held that modifying the mesa of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955). 
In re claim 15, Gao suggests a length of each of the plurality of sections being greater than a width of each of the plurality of sections (i.e., section 110 having a length longer than its width, in Fig. 4B).
Gao is silent about each of the plurality of sections being equal in size.
It would have been obvious to a person having skills in the art to have modified the sections in Gao by utilizing the claimed “each of the plurality of sections being equal in size.”  Since this is merely a size dimension that may be desired for a given application it has been held that modifying the sections of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Gao suggests the p region being a zinc diffused p region [col. 1, ln.42 & col. 2, ln.9]. 

In re claims 17-18, Gao does not disclose “a connection mechanism coupling each of the plurality of sections together… the connection mechanism formed on the top surface of the mesa and outside of the zinc diffused p region.”  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “connection mechanism coupling each of the plurality of sections… formed on the top surface of the mesa and outside of the zinc diffused p region” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen connection mechanism is critical.
In re claim 19, Gao discloses a photodiode comprised of a mesa structure (i.e., diffusion island 104A, in Fig. 2A) formed on a substrate, wherein the mesa structure comprises: 
- an n region 101 containing an n type dopant formed on the substrate; 
- an intermediate region 102 positioned on the n region 101 [col. 4, ln.43]; and
- a p region 103A formed on intermediate region 102 and containing a p type dopant; and
- a contact 110 formed on a top surface of the mesa 104A and attached to the p region 103A [Fig. 4A], wherein the contact 110 formed of a plurality of sections (i.e., multiple sections inherently connected together forming ring 110, in Fig. 4B).  
Gao also discloses: - the contact 110 formed of a plurality of sections coupled together (i.e., multiple sections inherently connected together forming ring 110, in Fig. 4B); and
- a length of each of the plurality of sections being greater than a width of each of the plurality of sections (i.e., section 110 having a length longer than its width, in Fig. 4B).
Gao, however, does not suggests the contact 110 formed around one third of the outer perimeter of the mesa 104A.  It would have been obvious to a person having skills in the art to have modified the contact and mesa in Gao by utilizing the claimed “contact formed around one third of the outer perimeter of the mesa.”  Since this is merely a contact vs. mesa that may be desired for a given application it has been held that modifying the contact and mesa of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
Gao is silent about each of the plurality of sections being equal in size.
It would have been obvious to a person having skills in the art to have modified the sections in Gao by utilizing the claimed “each of the plurality of sections being equal in size.”  Since this is merely a size dimension that may be desired for a given application it has been held that modifying the sections of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
Gao does not suggest the mesa 104A having a diameter of 30µm or less.
It would have been obvious to a person having skills in the art to have modified the mesa in Gao by utilizing the claimed “diameter of 30µm or less.”  Since this is merely a diameter that may be desired for a given application it has been held that modifying the mesa of a semiconductor photodiode art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 21, suggests the p region being a zinc diffused p region [col. 1, ln.42 & col. 2, ln.9].
In re claims 20 & 22, Gao does not disclose “a connection mechanism coupling each of the plurality of sections together… the connection mechanism formed on the top surface of the mesa and outside of the zinc diffused p region.” The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “connection mechanism coupling each of the plurality of sections… formed on the top surface of the mesa and outside of the zinc diffused p region” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen connection mechanism is critical.


Contact Information
1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.

March 16, 2021										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815